DETAILED ACTION

This action is in response to Applicant’s amendment received on October 14, 2020.
Claims 1-10 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 30, 2020 and December 11, 2020 are noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (US PG Pub No. 2016/0325601), hereinafter “Richter”.
Regarding claim 1, Richter discloses a combustion machine having an internal combustion engine (Fig. 2 (12)) and a cooling system comprising a coolant pump (Fig. 2 (18)), a primary cooler (Fig. 2 (14)), a heating heat exchanger (Fig. 2 (16)), coolant channels in the internal combustion engine (12) as well as a regulator (Fig. 2 (20)) with 
when it is in a first main position, allows coolant to flow through the coolant channels of the internal combustion engine (12) as well as through the heating heat exchanger (16) and prevents coolant from flowing through the primary cooler (14), and also closes off the connecting line (paragraphs 43-45);
when it is in a second main position, opens the connecting line (paragraph 45), and continues: allowing coolant to flow through the coolant channels of the internal combustion engine as well as through the heating heat exchanger, and preventing coolant from flowing through the primary cooler (paragraph 55); and
when it is in a third main position, allows coolant to flow through the primary cooler (paragraph 43), and continues allowing coolant to flow through the connecting line, the coolant channels of the internal combustion engine as well as through the heating heat exchanger (paragraphs 55 and 58).
Regarding claim 2, Richter discloses the combustion machine according to claim 1, wherein the connecting line is a vent line that connects the regulator to a section of the expansion tank that is provided to hold air during operation of the combustion machine (paragraph 49).
Regarding claim 3, Richter discloses the combustion machine according to claim 1, further comprising a bypass (40) that bypasses the heating heat exchanger (16), and wherein, when the actuator is actuated, the regulator,

when it is in a first intermediate position that follows the second main position, additionally allows coolant to flow through the bypass (paragraphs 41 & 53).
Regarding claim 4, Richter discloses the combustion machine according to claim 3, wherein, when the regulator (20) is in the third main position, the regulator once again prevents coolant from flowing through the bypass (paragraph 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Richter, in view of Kloft et al. (US PG Pub No. 2017/0298805), hereinafter “Kloft”.
Regarding claim 5, Richter discloses the combustion machine according to claim 1, wherein the internal combustion engine comprises a cylinder housing and a cylinder head (paragraph 41).
Richter fails to disclose that the regulator is in the first main position, the regulator allows coolant to flow through a coolant channel of the cylinder head and prevents coolant from flowing through a coolant channel of the cylinder housing.
However, Kloft discloses a regulator that when in the first main position, the regulator allows coolant to flow through a coolant channel of the cylinder head and prevents coolant from flowing through a coolant channel of the cylinder housing (Kloft (paragraph 22, lines 1-12)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Richter by incorporating the teachings of Kloft in order to have the ability to cool the cylinder head without cooling the cylinder housing.
Regarding claim 6, the modified invention of Richter discloses the combustion machine according to claim 5, wherein, when the regulator is in a second intermediate position between the second main position and the third main position, the regulator additionally allows coolant to flow through the coolant channel of the cylinder housing (Kloft (paragraph 23)).
Regarding claim 7, the modified invention of Richter discloses the combustion machine according to claim 1, wherein the regulator (Kloft (16)) comprises a lock valve (Kloft (18)) that is moved by the actuator (Kloft (22)), whereby the lock valve (Kloft (18)) 
Regarding claim 8, the modified invention of Richter discloses the combustion machine according to claim 7, wherein the outlet is formed by a tubular connecting piece whose one end is mounted (Kloft (paragraph 42)), either directly or via an interconnected sealing element, in such a way that it slides on the lock valve (Kloft (18)) when the lock valve is moved by the actuator (Kloft (Fig. 2 (22)).
Regarding claim 9, the modified invention of Richter discloses the combustion machine according to claim 8, wherein the sealing element is configured as a pipe plug that is inserted into the end of the connecting piece (Kloft (Fig. 2)).
Regarding claim 10, the modified invention of Richter discloses a method for filling the cooling system of the combustion machine according to claim 1 with coolant, wherein the regulator is switched to the third main position in order to fill the cooling system (paragraph 19).

Response to Arguments
Applicant’s remarks filed on October 14, 2020 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objection, Applicant amended the Drawings in order to overcome the Objection. Therefore, the Drawings Objection is withdrawn.

Applicant contends that the reference of Richter et al. (US PG Pub No. 2016/0325601), hereinafter “Richter” does not disclose a first main position of the regulator 20 in which inlets 42 and 52 of the regulator 20 are open while the inlet 48 is closed. Examiner submits that paragraph 55 of Richter discloses a position of the regulator in which inlets 42 and 52 are open, although it is not specified whether or not inlet 48 is closed, paragraph 55 points out that is possible to have different operating states with different settings. Examiner further submits that the regulator 20 of Richter is capable of having different combinations of open inlets and closed inlets. Therefore, it is understood that the reference of Richter discloses all the required limitations.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747